EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (hereinafter referred to as the “Agreement”)
has been entered into with effect as of this 18th day of March 2014 by and
between Identive Group, Inc., a Delaware corporation, having its principal
executive offices at 39300 Civic Center Drive, Suite 160, Fremont, CA 94538,
United States of America (hereinafter together with all the companies directly
and indirectly controlled by it referred to as the “Company”) and Mr. Lawrence
Midland resident in the State of California, United States of America
(hereinafter also referred to as the “Executive”).

The Executive shall serve the Company in the capacity of President, with
operational responsibilities over global support and professional services, and
shall report directly to the Chief Executive Officer. The Executive shall fully
and faithfully perform such duties and exercise such powers as are incidental to
such position in connection with the business of the Company.

The Executive shall devote his full attention by using his best efforts to apply
his skills and experience to perform his duties hereunder and promote the
interests of the business and projects of the Company. The Executive
acknowledges that he may be required to work beyond the normal work week for the
proper performance of his duties, and that he shall not receive further
remuneration in respect of such additional hours.

The Executive shall be normally based in the offices of the Company in
California; however the Company will cover all of the Executive’s reasonable
travel and communication costs to the Company’s other offices. The Executive
agrees to travel on the Company’s business as may be required for the proper
performance of his duties.



2. COMPENSATION




a) Base salary: During the term of this Agreement, the Executive shall be paid
an amount of $200,000 per year, payable in accordance with the Company’s current
payroll practices, as fixed salary, less the Executive’s share of applicable
payroll related taxes.

b) Bonus: For services rendered during the term of this Agreement the Executive
shall be paid an annual bonus in the amount of USD 100,000. The measurements and
criteria for earning and form and timing of payment shall be determined by the
Chief Executive Officer and approved by the Compensation Committee of the Board
of Directors of the Company.

3. BENEFITS, PERQUISITES AND BUSINESS EXPENSES

a) The Executive shall be entitled to participate in any equity incentive Plan
of the Company on such terms as may be determined by the Chairman, the
Compensation Committee, or the Board of Directors of the Company. The Executive
shall be granted options to purchase 400,000 shares of the Company’s common
stock. Such options will have an exercise price equal to the closing price of
the Company’s common stock on The

--------------------------------------------------------------------------------

NASDAQ Stock Market on the date of grant, will vest 25% after one year with the
remaining options vesting over three years in 36 equal monthly installments, and
have a term of ten years. In addition, the Company will grant the Executive
100,000 Restricted Stock Units, which will vest 25% after one year with
remaining units vesting over three years in 12 equal quarterly installments.

b) The Executive shall be entitled to be reimbursed for all reasonable expenses
incurred by the Executive in connection with the conduct of the business of the
Company pursuant to this Agreement. Such expenses shall be reimbursed within
thirty (30) days following presentation of sufficient evidence of such
expenditures.

c) The Company shall provide the Executive with customary benefits, which are
subject to change from time to time at the discretion of the Company.

d) The Executive shall be entitled to five (5) weeks of paid vacation per annum.



4. TERM AND TERMINATION




a) Term. The term of this Agreement shall be effective for a three-year period
from January 1, 2014, and shall continue until December 31, 2016 (the “Term”),
unless terminated earlier in accordance with this Section 4. The Term may be
extended by the mutual consent of the parties hereto at any time prior to its
expiration.

b) Termination by the Company without cause: The Company shall be entitled to
terminate this Agreement at any time without cause by giving twelve (12) months
prior written notice of the termination but the Company shall be required to
continue to pay the Executive’s monthly base salary and, if applicable, any
applicable bonus payments (which shall be pro rata for such applicable portion
of the then current fiscal year) until the end of the notice period. The
Executive shall execute such documents and/or agreements, including a waiver and
release, as may be required by the Company in connection with such termination,
consistent with Company policy and practice as in effect from time to time.

c) Termination by the Company for cause: The Company shall be entitled to
terminate this Agreement for cause at any time without notice and without any
payment in lieu of notice. In the event of termination for cause, the Company’s
obligations hereunder with respect to periods following termination shall
immediately cease and terminate and the Executive shall be immediately relieved
of all of his responsibilities and authorities as an officer, director and
employee of the Company and as an officer, director and employee of each and
every affiliate in the Company and in such an event there will be no continued
monthly fee payments by the Company to the Executive. For purposes of this
Section 5, “cause” shall include, without limitation, the following
circumstances,

i)      The Executive has committed a criminal offence involving moral
turpitude;   ii)      The Executive, in carrying out his duties hereunder, (i)
has been willfully and grossly negligent, or (ii) has committed willful and
gross misconduct or, (iii) has failed to  

--------------------------------------------------------------------------------

  comply with a lawful instruction or directive from the Board of Directors (and
which is not otherwise cured within thirty (30) days of notice of such breach);
or   iii)      The Executive has breached a material term of this Agreement (and
which is not cured within Ninety (90) days),  

Termination of this Agreement for cause shall be effective upon the date of the
notice of termination given to the Executive and the lapse of any applicable
cure period without remedy of the matters set out in such notice.

d)      Termination Following a Change of Control.     (i) Definition of Change
of Control. For purposes of this Section 4(d), the  

term "Change of Control" of the Company is defined as:

     (A) any person (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of voting securities of the Company representing more than 50% of
the Company’s outstanding voting securities or rights to acquire such securities
except for any voting securities issued or purchased under any employee benefit
plan of the Company or its subsidiaries; or

     (B) any sale, lease, exchange or other transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of the
Company; or

     (C) a plan of liquidation of the Company or an agreement for the sale or
liquidation of the Company is approved and completed; or

     (D) individuals who, as of the date hereof, constitute the entire Board of
Directors of the Company (the "Incumbent Directors") cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
individual becoming a director subsequent to the date hereof whose election or
nomination for election was approved by a vote of at least a majority of the
then Incumbent Directors shall be, for purposes of this provision, considered as
though such individual were an Incumbent Director;

     (E) any consolidation or merger of the Company (including, without
limitation, a triangular merger) where the shareholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own, directly or indirectly, shares
representing in the aggregate more than fifty percent (50%) of the combined
voting power of all the outstanding securities of the corporation issuing cash
or securities in the consolidation or merger (or of its ultimate parent
corporation, if any); or

     (F) the Board determines in its sole discretion that a Change in Control
has occurred, whether or not any event described above has occurred or is
contemplated.

--------------------------------------------------------------------------------

     (ii) Rights and Obligations Upon Termination Following a Change of Control.
If, within twelve (12) months following a Change of Control, the Company (or its
successor) has reduced the Executive’s position or responsibilities materially,
has reduced the Executive’s compensation in excess of 10%, requires the
Executive to relocate greater than fifty (50) miles from the Executive’s
then-current location, or terminates the Executive other than for cause (as set
out in Section 4(c) above), then, provided the Executive executes a general
release in a form determined by the Company at the time of termination and such
release is not revoked and becomes irrevocable on or before the sixtieth (60th)
day following the date of the Executive’s termination:

     (A) The Executive shall be entitled to receive a severance payment equal to
200% of his annual base salary as in effect as of the date of such termination,
less applicable withholding, payable in a lump sum, subject to any applicable
tax or other withholdings, on the thirtieth (30th) day following the date of the
Executive’s termination;

     (B) The vesting of shares subject to all stock options and restricted stock
units granted by the Company to the Executive prior to the Change of Control
shall accelerate and become vested and exercisable as of the thirtieth (30th)
day following the date of the Executive’s termination; and

     (C) If (1) the Executive constitutes a qualified beneficiary, as defined in
Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended, and (2)
the Executive elects continuation coverage pursuant to Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended ("COBRA"), within the time period
prescribed pursuant to COBRA, reimbursement for health care coverage under
COBRA, until the earliest of (x) the date the Executive is no longer eligible to
receive continuation coverage pursuant to COBRA, (y) twelve (12) months
following such termination, or (z) for such shorter period until the Executive
obtains new employment offering health insurance coverage. Payment of the
reimbursable amount will be made in a lump sum, subject to any applicable tax or
other withholdings, on the last day of the period for which the Executive is
entitled to reimbursement.

     (iii) Limitation on Payments. In the event that the benefits provided for
in this Agreement or otherwise payable to the Executive (i) constitute
"parachute payments" within the meaning of Section 280G of the Internal Revenue
Service Code (the “Code”), and (ii) would be subject to the excise tax imposed
by Section 4999 of the Code (the "Excise Tax"), then the Executive's benefits
under this Agreement shall be either (A) delivered, subject to any applicable
tax or other withholdings, in full, or (B) delivered, subject to any applicable
tax or other withholdings, to such lesser extent as would result in no portion
of such benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by the Executive, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.

Unless the Company and the Executive otherwise agree in writing, any
determination

--------------------------------------------------------------------------------

required under this Section shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon the Executive and the Company for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code. The Company and the Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.

     (iv) Anything herein to the contrary notwithstanding, this Section 4(d)
shall not apply where the Executive gives his explicit written waiver stating
that for purposes of this Section 4(d) a Change in Control shall not be deemed
to have occurred. The Executive's participation in any negotiations or other
matters in relation to a Change in Control shall in no way constitute such a
waiver which can only be given by an explicit written waiver as provided in the
preceding sentence.

     (v) The Executive understands and agrees that the payments provided for in
this Section 4(d) may be subject to a vote, advisory or otherwise, by the
Company’s stockholders under the Securities Exchange Act of 1934 and the rules
promulgated thereunder by the U.S. Securities and Exchange Commission, together
with additional requirements that may be imposed by any stock exchange upon
which the Company’s common stock or other securities are listed from time to
time. The Company’s obligations to make the payments provided for in this
Section 4(d) are subject to, and may be limited by, such rules and regulations
as in effect from time to time.

e) Disability: This Agreement shall terminate automatically upon written notice
from the Company in the event of the Executive’s absence or inability to render
the services required hereunder due to disability, illness, incapacity or
otherwise for an aggregate of one hundred and eighty (180) days during any
twelve (12)-month period, provided that such disability, illness, incapacity or
other cause has not occurred during the execution of the business of the Company
by the Executive. In the event of any such absence or inability, the Executive
shall be entitled to receive the compensation provided for herein for the first
three hundred and sixty (360) days thereof, whereafter he shall only be entitled
to receive such compensation, if any, as may be determined by the Board of
Directors. The Company shall also provide the Executive with customary
Disability Insurance at no cost to the Executive.

f) Death: In the event of the death of the Executive during the term of this
Agreement, the Executive’s monthly payments shall continue to be paid to the
Executive through the end of the twelfth month following the month in which the
Executive’s death occurs.

g) Termination by Executive: The Executive shall be entitled to terminate this

Agreement at any time with or without cause by giving the Company twelve (12)
months prior written notice of the termination. The Company shall have the right
to require the

--------------------------------------------------------------------------------

Executive to continue in his capacity as President during the twelve (12)-month
notice period.

h) Effect of Termination: The Executive agrees that, upon termination of this

Agreement for any reason whatsoever, the Executive shall thereupon be deemed to
have immediately resigned any position that the Executive may have as an
officer, director or employee of the Company and each and every affiliate of the
Company. In such event, the Executive shall, at the request of the Company or
any affiliate in the Company, forthwith execute any and all documents
appropriate to evidence such resignation. The Executive shall be entitled to any
payment in respect of such resignation in addition to those provided for herein,
except as expressly provided for pursuant to any other agreement entered into
with any affiliate in the Company.

i) Survival of Terms: It is expressly agreed that notwithstanding termination of
this Agreement for any reason or cause or in any circumstances whatsoever, such
termination shall be without prejudice to the rights and obligations of the
Executive and the Company respectively in relation to the time up to and
including the date of termination and the provisions of paragraphs 3(b), 5, 6
and 7 of this Agreement, all of which shall remain and continue in full force
and effect.



5. CONFIDENTIAL INFORMATION




a) The Executive agrees not to disclose, either during the term of this
Agreement or at any time for a period of twenty four (24) months thereafter, to
any person not employed by the Company or by any affiliate of the Company or not
engaged to render services to the Company or to any affiliate in the Company,
any trade secrets or confidential information of or relating to the Company or
any affiliate of the Company obtained by the Executive during the term hereof;
provided, however, that this provision shall not preclude the Executive from the
use or disclosure of information known generally to the public (other than that
which the Executive may have disclosed in breach of this Agreement) or of
information required to be disclosed by law or court order applicable to the
Executive or information authorized to be disclosed by the Board of Directors.

b) The Executive also agrees that upon termination of this Agreement for any
reason whatsoever, the Executive will not take, without the prior written
consent of the Board of Directors, any drawing, blueprint, specification, report
or other document belonging or relating to the Company or to any affiliate of
the Company.

6. NON-COMPETITION, NON-SOLICITATION

a) The Executive agrees that, during the Term of this Agreement, the Executive
shall not engage in or participate in any entity in any industry that competes,
directly or indirectly, with the businesses of the Company or any affiliate in
the Company. The Executive agrees that, during the Term of this Agreement and
for twelve (12) months thereafter, the Executive shall not solicit any business,
customer, employee or consultant from the Company or any of its affiliates. The
Executive acknowledges that these restrictions are

--------------------------------------------------------------------------------

reasonable in scope and duration, and that the Executive has received valuable
consideration in exchange for agreeing to these restrictions.

7. COMPLIANCE WITH SECTION 409A

(a) General. It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with, or be exempt from, Section 409A of the Code, and the
Treasury Regulations and other guidance promulgated or issued thereunder
(“Section 409A”), to the extent that the requirements of Section 409A are
applicable thereto, and the provisions of this Agreement shall be construed in a
manner consistent with that intention. If the Executive or the Company believes,
at any time, that any such benefit or right that is subject to Section 409A does
not so comply, it shall promptly advise the other and shall negotiate reasonably
and in good faith to amend the terms of such benefits and rights such that they
comply with Section 409A (with the most limited possible economic effect on the
Executive and on the Company). For purposes of applying the provisions of
Section 409A to this Agreement, each separately identified amount to which the
Executive is entitled under this Agreement shall be treated as a separate
payment. In addition, to the extent permissible under Section 409A, any series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments.

     (b) No Guaranty of 409A Compliance. Notwithstanding the foregoing, the
Company does not make any representation to the Executive that the payments or
benefits provided under this Agreement are exempt from, or satisfy, the
requirements of, Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Executive or any beneficiary of the
Executive for any tax, additional tax, interest or penalties that the Executive
or any beneficiary of the Executive may incur in the event that any provision of
this Agreement, or any amendment or modification thereof, or any other action
taken with respect thereto, is deemed to violate any of the requirements of
Section 409A.



8. NOTICES




Any notices, requests, demands or other communications provided for by this
Agreement shall be in writing and shall be sufficiently given when and if mailed
by registered or certified mail, return receipt requested, postage prepaid, or
sent by personal delivery, overnight courier or by facsimile to the party
entitled thereto at the address stated at the beginning of this Agreement or at
such other address as the parties may have specified by similar notice. Any such
notice shall be deemed delivered on the tenth business day following the mailing
thereof if delivered by prepaid post or if given by means of personal delivery
on the day of delivery thereof or if given by means of courier or facsimile
transmission on the first business day following the dispatch thereof.



9. ASSIGNMENT




The respective rights and obligations of the Company under this Agreement shall
be assignable, in whole or in part, to any company under the direct or indirect
control of

--------------------------------------------------------------------------------

Identive Group, Inc. (the “Permitted Assignment”). With the exception of the
Permitted Assignment, the respective rights and obligations of the Executive and
the Company under this Agreement shall not be assignable by either party without
the written consent of the other party and shall, subject to the foregoing,
inure to the benefit of and be binding upon the Executive and the Company and
their permitted successors or assigns. Nothing herein expressed or implied is
intended to confer on any person other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement.



10. APPLICABLE LAW




This Agreement shall be deemed a contract under, and for all purposes shall be
governed by and construed in accordance with, the laws of state of California.



11. ARBITRATION




In the event of any dispute, claim, question, or disagreement arising from or
relating to this Agreement or the breach thereof, the parties hereto shall use
their best efforts to settle the dispute, claim, question, or disagreement. To
this effect, they shall consult and negotiate with each other in good faith and,
recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to both parties. If they do not reach such solution within
a period of sixty (60) days, then, upon notice by either party to the other, all
disputes, claims, questions, or differences shall be finally settled by
arbitration administered by the American Arbitration Association in accordance
with the provisions of its Commercial Arbitration Rules. The proceedings shall
be held in the English language and the seat of the arbitral tribunal shall be
in the city of Los Angeles, CA, USA, with one arbitrator and with each party
bearing their own costs.

12. AMENDMENT OR MODIFICATION; WAIVER

No provision of this Agreement may be amended or waived unless such amendment or
waiver is authorized by the Company (including any authorized officer or
committee of the Board of Directors) and is in writing signed by the Executive
and by a duly authorized representative of the Company. Except as otherwise
specifically provided in this Agreement, no waiver by either party hereto of any
breach by the other party of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar breach, condition or provision at the same time or at any prior or
subsequent time.



13. ENTIRE AGREEMENT




This Agreement contains the entire agreement between the parties hereto with
respect to the matters herein and supersedes all prior agreements and
understandings, oral or written, between the parties hereto, relating to such
matters.

14. COUNTERPARTS AND SIGNATURES

--------------------------------------------------------------------------------

     This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument. This Agreement may be executed by facsimile or
electronic signature (including signature in Adobe PDF or similar format).

[Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement in two
counterparts on the date first above written.

IDENTIVE GROUP, INC.    EXECUTIVE      By: /s/ Jason D. Hart    /s/ Lawrence
Midland 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                   Jason D. Hart    Lawrence Midland                     Chief
Executive Officer     


--------------------------------------------------------------------------------